Case 8:21-cv-00147-JLS-DFM Document 12 Filed 03/16/21 Page1of1 Page ID #:39

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 21-00147-JLS (DFMx) Date March 16, 2021

 

 

Title James Rutherford v. Fairbarg III LP, et al

PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on January 22, 2021. On March 8, 2021, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before March 11, 2021 why
this action should not be dismissed for lack of prosecution [11]. Plaintiff has failed to respond
to the Court's Order. Therefore, the Court ORDERS that this action is dismissed without
prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

The Court’s Order to Show Cause is hereby DISCHARGED.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
